Title: To Benjamin Franklin from James Hopkins and James Corrick, 2 July 1779
From: Hopkins, James,Corrick, James
To: Franklin, Benjamin


May it Please your Excellency
Vitré in Bretagne July 2nd: 1779—
We the underwritten being Natives of America (hearing there are Ships belonging to the united States at Nantes and bound for America) Pettiton your Excellency that you would gett us the Liberty to go in one of those Vessells in order for our proceeding to America and as we are able to engage in any office or Station onboard a Ship we hope your excellency will gett us the Liberty to proceed. We are on Parole Therefore it is not of Necessity but Volontarily So in expectation of your Excellency’s Answer we Remain Your Excellency’s devoted Servants
James HopkinsJames Corrick
May it Please your Excellency to Direct for one of us on Parole Vitré in Bretagne.
 
Addressed: To his Excellency / Benjamin Franklin Esqr / Plenipotentiary from the / United States of America at / the Court of Versailles / Paris
Notation: Corrick James July 2d. 1779.—
